Citation Nr: 9929816	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  95-37 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a skin condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied reopening the veteran's 
claim for service connection for a skin condition.


FINDINGS OF FACT

1.  In February 1949 the RO denied the veteran's claim for 
service connection for dermatitis.  The veteran did not 
appeal the RO's decision.  The decision became final.

2.  The evidence received since the February 1949 
determination bears directly and substantially upon the issue 
at hand, and because it is neither cumulative nor redundant, 
and is significant, it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim for entitlement to service connection for a 
skin condition is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1949 
determination wherein the RO denied entitlement to service 
connection for a skin condition is new and material, and the 
claim for service connection is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).

2.  The claim of entitlement to service connection for a skin 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran had no skin 
abnormalities at the time of his physical examination upon 
entrance into the service.  However, during service he was 
treated for various skin conditions.  In September 1943 he 
was treated for dermatitis and oak poisoning.  In December 
1943 he was treated for tinea cruris.  In May 1944 he was 
treated for generalized furuncles.

In August 1944 an in-service examination revealed that the 
veteran had no scars or eruptions of the skin.  The March 
1946 report of the veteran's examination for release from 
active duty indicated that his skin was normal.  There was no 
diagnosis of a skin condition reported in the discharge 
report.

In November 1948 the veteran forwarded a letter to VA 
informing them that his hand was infected with some disease.  
His letter was accompanied by a letter signed by the 
veteran's parents who stated that when he left for the 
service, he was in good health and when he returned home from 
overseas his hand was infected with some disease.

In January 1949 the veteran filed a formal claim for 
entitlement to service connection for a fungus condition of 
his right hand.  He noted in the application that no in-
service treatment was received for his fungus condition.

In February 1949 the veteran was denied service connection 
for dermatitis on the ground that no such skin condition was 
found on his last in-service examination.  The veteran did 
not appeal this decision.

The following month, March 1949, the RO received a VA 
application for hospital treatment previously filed by the 
veteran.  It was indicated on the application that the 
veteran was examined and diagnosed with mild 
epidermophytosis.



In a statement received by the RO in January 1950, the 
veteran contends that he told the examiner at his discharge 
examination, in March 1946, that he had a fungus condition of 
his hand and that the examiner said, "it was nothing."  The 
veteran indicated that consequently, there was no treatment 
administered to his hand.

In April 1950 the veteran underwent a VA medical examination 
in connection with his claim for service connection for a 
nervous condition.  With regard to his skin, the report 
revealed that he had 2nd degree dermatophytosis of both feet.

In August 1994 the veteran submitted an application for 
compensation for service connection for erupting lesions over 
his body which he alleged occurred in service in 1944.  The 
RO construed this application as a request to reopen the 
veteran's previously denied claim for service connection for 
a skin condition.  In a letter dated August 31, 1994 the RO 
informed the veteran that information regarding treatment of 
his skin condition was necessary to support his claim.

In September 1994 the veteran responded to the RO's letter.  
His response consisted of a letter wherein he cited places 
where treatment was received for his skin condition, some of 
which were VA facilities.  He also provided names of 
physicians from whom he allegedly received treatment but was 
unaware of their whereabouts.  In some instances he could not 
recall the names of particular physicians.

The RO requested and received treatment records from VA 
Medical Center (MC) in Loma Linda.  The records show that the 
veteran was treated at that facility intermittently in 1992 
for various complaints unrelated to a skin condition.  
However, in February 1992, the veteran complained of itching 
and swelling in his groin and swelling of his testicles due 
to insect bites.  The record is devoid of any diagnosis of 
the veteran's claimed skin condition.


The veteran, in his September 1994 statement, stated that he 
was treated at Birmingham VAMC in the late 1940s.  The 
purpose for the treatment is unclear as the veteran stated 
"I went for the same reason for help."  However, in a 
letter that the veteran wrote to the RO in December 1949, 
regarding Birmingham VAMC, he stated that "I entered 
Birmingham VA Hospital November 30, 1949 where I am receiving 
treatment for headaches, dizzy spells and blackouts."

In July 1995 the RO determined that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for a skin condition.
The veteran appealed the RO's determination.  In his appeal, 
the veteran controversially stated that he does not have "to 
prove nothing if [VA] [does] not know where to find...proof."  
He further stated that he "could tell [VA] in a second but 
will not do so."

In April 1999 the veteran submitted a letter to the RO 
listing places where he was stationed while in the service.  
The veteran indicated that the RO should use the list to 
investigate "what really happen[ed]."   

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The determinations of whether evidence is new and whether it 
is material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); Fossie v. West 12 Vet. App. 1, 4 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, supra at 1363.




Recently in Elkins v. West,  12 Vet App. 209 (1999) the Court 
held that the recent decision of the Federal Circuit in 
Hodge, supra requires the replacement of the two-step Manio 
test with a three-step test.  Winters v. West,  12 Vet. 
App. 203, 206 (1999); See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Under the new Elkins test, VA must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, supra.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi,
 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. 
App. 216, 220 (1994).  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, (West 
1991).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran seeks to reopen his claim of service connection 
for a skin condition which the RO declined reopening in July 
1995.  

The Board will proceed with a determination of whether the 
evidence received subsequent to the denial of the veteran's 
initial claim in January 1949 is new and material.  

By regulation, VA sets forth several criteria that must be 
met for evidence to be new and material.  See 38 C.F.R. 
§ 3.156(a) (1999).  Regarding newness, the regulation 
requires that the newly submitted evidence cannot have been 
previously submitted to agency decision-makers and that it 
cannot be either cumulative or redundant.  Id.  Echoing these 
requirements, the Court has defined new evidence as evidence, 
which (1) was not in the record at the time of the final 
disallowance of the claim, and (2) is not merely cumulative 
of other evidence in the record.  Smith v. West 12 Vet. 
App. 312, 314 (1999) (citing Evans, supra at 283; Elkins, 
supra at 215-217).  New evidence is considered to be material 
where such evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter the prior decision.  See Hodge, supra at 1363.

In the instant case, in March 1949, the RO received a VA 
application for hospital treatment that showed the veteran 
was examined by a VA physician who diagnosed the veteran with 
mild epidermophytosis.  This evidence was not in the record 
at the time of the RO's determination regarding the veteran's 
skin condition.  A review of the content of this evidence 
shows it to be neither cumulative nor redundant of evidence 
previously of record.  Furthermore, receipt of this evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's skin condition in 
that the RO denied the veteran's claim on the basis that his 
last in-service examination did not reveal a skin condition 
and at that time, there was no medical evidence in the file 
showing the existence of a current skin condition.  This 
evidence shows that a skin condition was diagnosed 
approximately one month after the RO's determination.  Thus, 
the Board finds that the evidence mentioned above is new and 
material for the purpose of reopening the veteran's claim for 
service connection for a skin condition.

The second step of the three-step test in Elkins, supra, 
provides that if new and material evidence has been 
presented, immediately upon reopening the claim the Board 
must determine whether the claim is well grounded.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit supra at 92.  Because the veteran has failed to 
meet this burden, the Board finds that his claim of 
entitlement to service connection for a skin condition must 
be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The veteran has failed to provide a medical diagnosis of a 
current skin condition.  The veteran has not indicated the 
existence of medical records regarding his skin condition 
since 1992.  Treatment records from the Loma Linda VAMC in 
1992 do not provide a diagnosis of the veteran's claimed skin 
condition.  The 1992 treatment records show that itching and 
swelling in the veteran's groins and swelling of his 
testicles were due to insect bites.  The latest medical 
report that provides a diagnosis of a skin condition is dated 
in March 1949, more than 50 years before.  Thus, there is no 
medical evidence of a current diagnosis of a skin condition 
as claimed by the veteran.  

The service medical records show that the veteran was treated 
for various skin conditions while in service.  The veteran's 
parents stated that when he left to go into the service, he 
was in good health, but when he returned from overseas, his 
hand was infected with some disease.  

The discharge examination report noted no skin abnormalities.  
However, the veteran noted that he told the examiner of his 
skin condition at the discharge examination but the examiner 
said it was nothing and therefore it was not reported.

Although there is evidence that the veteran was treated for 
various skin conditions while in the service, there is no 
medical evidence of a link between the skin conditions that 
were treated during service and a current skin condition.  
The only evidence proffered by the veteran linking his 
claimed skin condition to service is his own statements and 
the joint statement of his parents.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Therefore, if the determinant 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted to make the 
claim well grounded.  Grottveit, supra at 92-93.  The 
veteran's statements and that of his parents regarding the 
etiology of his claimed skin condition are not considered to 
be competent medical evidence for rendering a diagnosis of a 
skin current condition.

The regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Notwithstanding the fact that the 
veteran was diagnosed with mild epidermophytosis in March 
1949, and with 2nd degree dermatophytosis of both feet in 
April 1950, he has not shown that he currently has a skin 
condition that was incurred in service.

In his September 1994 letter, the veteran noted that he had 
received treatment from numerous physicians but did not know 
their whereabouts and in some cases he could not recall the 
names of particular physicians.  

The RO retrieved medical records from the VAMC in Loma Linda 
where the veteran stated he received treatment.  These 
records were devoid of a diagnosis of the veteran's claimed 
skin condition.  In addition, medical records from the 
Birmingham VAMC were requested from that facility in February 
1998 but were not received.  

The record indicates, however, that treatment received by the 
veteran at the Birmingham VAMC was unrelated to any skin 
condition.  In April 1999 he submitted a letter to the RO 
listing places where he was stationed while in the service.  
The list is vague and cannot be construed as probative to the 
issue at hand.  See Gobber v. Derwinski, 2 Vet. App.  470, 
472 (1992.

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  In this case, the RO informed the veteran in a 
letter dated February 9, 1998 of evidence he needed to submit 
to support his claim.  Thus fulfilling its duty in this 
instance.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim 
with regard to his claim for service connection, and the 
veteran has not indicated the existence of any evidence that 
has not already been obtained that would well-ground this 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997);  
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Based on the implausibility of the veteran's claim, the Board 
must deny his claim for service connection for a skin 
condition as being not well-grounded.

As the veteran's claim for service connection for a skin 
condition is not well grounded, the doctrine of reasonable 
doubt has no application to his case.

As the Board noted earlier, the Court announced a three step 
test with respect to new and material evidence cases.  Under 
the Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).

The Board has already determined that new and material 
evidence was presented to reopen the veteran's claim of 
entitlement to service connection for a skin disorder.  
However, the Board found that the claim of entitlement to 
service connection for a skin disorder was not well grounded.  
The second element has not been met.  Accordingly, the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171 (1996).


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
skin disorder, the appeal is granted to this extent.

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a skin condition, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

